Citation Nr: 0801871	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  05-13 416	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for cervical strain 
with degenerative changes, claimed secondary to service-
connected left radius and ulna fractures.  

2.  Entitlement to service connection for right carpal tunnel 
syndrome, claimed secondary to service-connected left radius 
and ulna fractures.  

3.  Entitlement to service connection for left carpal tunnel 
syndrome, claimed secondary to service-connected left radius 
and ulna fractures.  

4.  Entitlement to service connection for additional left 
upper arm and/or left wrist/hand disorders, claimed secondary 
to service-connected left radius and ulna fractures.  

5.  Entitlement to service connection for nervous disorders 
(anxiety, panic, depressive), claimed secondary to service-
connected disabilities.  

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for a heart condition, 
claimed secondary to service-connected disabilities.

8.  Entitlement to service connection for a disability 
manifested by head pains.

9.  Entitlement to service connection for a shoulder 
condition, claimed secondary to service-connected 
disabilities.

10.  Entitlement to an increased rating for residuals of left 
radius and ulna fractures, current rated 50 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active military service from March 1961 to 
March 1963.

This appeal comes to the Board of Veterans' Appeals (Board) 
from October 1996 and later rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The claims file was later 
transferred to the San Juan, Puerto Rico, RO.  

In pertinent part of an October 1996 rating decision, the RO 
denied service connection for generalized anxiety disorder 
and cervical strain with degenerative changes, both claimed 
secondary to left radius and ulna fractures, and service 
connection for a shoulder disability, an arm disability, and 
for pathology manifested by head pains.  The veteran 
submitted a notice of disagreement (NOD) in November 1996.  A 
statement of the case was issued on October 28, 1996.  
Following receipt of correspondence from the veteran 
regarding additional issues in November 1996, the RO issued a 
supplemental statement of the case (SSOC) discussing these 
issues in December 2006.  The SSOC cover letter clearly notes 
that appeal rights could expire on September 24, 1997 
(although it appears that October 11, 1997, would have been 
the correct date of expiration of appeal rights based the 
rating decision that was issued on October 11, 1996).  In any 
event, the VA Form 9, Substantive Appeal, was timely received 
at the RO.  It was date-stamped on September 17, 1997.  The 
substantive appeal addresses service connection for 
generalized anxiety disorder and cervical strain, both 
claimed secondary to the left arm fractures, and service 
connection for a shoulder disability, an arm disability, and 
for a disability manifested by head pains.  At no time has 
the veteran withdrawn these appeals.  Thus, these claims have 
been in appellate status since the mid-1990s and Board has 
jurisdiction over them.

In January 2002, the veteran contacted the RO about his 
claims.  In September 2002, the RO responded by sending 
copies of previous RO decisions and a Board decision, but did 
not mention that any service connection claim was in appeal 
status.  In February 2003, the veteran submitted new claims  

In an August 2003 rating decision, the RO determined that no 
new and material evidence had been submitted to reopen claims 
for secondary service connection for chronic cervical strain, 
secondary service connection for generalized anxiety disorder 
and panic disorder, and secondary service connection for a 
left arm condition.  The veteran timely appealed these 
issues.  These three issues will be remanded for additional 
development and adjudication on the merits.  

The appeal also arises from pertinent parts of the August 
2003 RO rating decision that denied service connection for 
hypertension, a heart condition, and bilateral carpal tunnel 
syndrome and denied an increased rating for residuals of 
fractures of the left radius and ulna.

A July 2006 VA orthopedic examination report notes that the 
left forearm and hand condition prevented the veteran from 
working.  Because the left forearm disability is service-
connected (the left hand symptoms are the subject of the 
remand below) this comment raises the issue of a total 
disability rating for compensation purposes based on 
individual unemployability.  This is referred to the RO for 
appropriate action, including consideration under 38 C.F.R. 
§ 3.321(b)(1). 

Service connection and/or secondary service connection for 
nervous disorders, for cervical strain, for left upper arm 
and left wrist/hand disability, for headaches, a left 
shoulder disorder, a heart condition, and hypertension, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the agency of original jurisdiction (AOJ) via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Bilateral carpal tunnel syndrome arose several decades 
after active service.  

2.  No competent evidence tending to associate carpal tunnel 
syndrome with active service has been submitted. 

3.  The competent medical evidence tends to dissociate 
bilateral carpal tunnel syndrome with a service-connected 
left arm disability.  

4.  Residuals of left arm radius and ulna fractures (except 
scars) have been manifested throughout the appeal period by 
ankylosis that prevents pronation and supination of the 
forearm and by painful limitation of motion of the elbow 
joint. 


CONCLUSIONS OF LAW

1.  Bilateral carpal tunnel syndrome was not incurred in or 
aggravated by active military service, nor is it secondary to 
a service-connected disability.  38 U.S.C.A. §§ 1110, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2007).

2.  The criteria for a schedular rating greater than 50 
percent for residuals of left radius and ulna fractures 
(except scars) are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp.2007); 38 C.F.R. §§ 3.159, 
3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, Plate 
I, § 4.71a, Diagnostic Code 5205 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As set forth at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 
& Supp. 2007), and at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2007), VA has a duty to notify and to assist 
claimants in substantiating a claim for VA benefits. 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  VA must give notice to the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b) (1).  The RO must provide this notice 
prior to an unfavorable decision.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

VA's duty to notify the claimant of the information and any 
medical or lay evidence that is necessary to substantiate the 
claim was satisfied in letters sent to the veteran in March 
2003 and in March 2006.  The letters mention what evidence is 
required to substantiate the claims, the claimant's and VA's 
duty to obtain this evidence, and asks the claimant to submit 
any relevant evidence in his possession. 

VA also provided the additional notices recommended by the 
United States Court of Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), in the above-
mentioned March 2006 letter.  Neither the claimant nor his 
representative has identified, nor does the record indicate, 
that any additional evidence is necessary for fair 
adjudication of the claims.  Hence, further notice or 
assistance is not required to fulfill VA's duty to assist.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  

Service Connection

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 
(West 2002), 38 C.F.R. § 3.303(a) (2007).  

Service connection requires competent evidence showing: (1) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; (2) 
medical evidence of current disability; and (3) medical 
evidence of a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The 
reasonable doubt doctrine is also applicable even in the 
absence of official records, particularly if the basic 
incident arose under combat, or similarly stressful 
conditions [emphasis added], and is consistent with the 
probable results of such known hardships."  Caluza, 7 Vet. 
App. at 509.  

Each disabling condition shown by service medical records, or 
for which the veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Secondary service connection is available where a service-
connected disability directly caused another disability and 
where a service-connected disability has aggravated a non-
service-connected disability.  When aggravation of a 
veteran's non-service-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439.

In cases involving a question of medical causation, competent 
medical evidence is required to link directly or secondarily 
the claimed condition to the veteran's period of active 
service.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993). 

Bilateral Carpal Tunnel Syndrome 

In February 2003, the veteran alleged that service-connected 
left arm fracture residuals caused or aggravated his 
bilateral carpal tunnel syndrome.  

According to a July 2003 VA orthopedic compensation 
examination report, the veteran reported numbness and 
tingling in the left hand for the recent year or so.  He 
apparently had no symptom on the right.  The assessment was 
carpal tunnel that is less likely than not related to the 
left arm fracture, because carpal tunnel syndrome had only 
recently developed and the fractures occurred 4 decades ago.  
No other medical evidence addressing the etiology of carpal 
tunnel syndrome has been submitted.

The July 2003 VA examination report, which dissociates left 
carpal tunnel with the service-connected fracture residuals, 
is persuasive because it is based on correct facts.  Although 
the veteran attributes carpal tunnel syndrome to service-
connected disability, he is not a trained medical 
professional.  Lay statements are competent evidence with 
regard to descriptions of symptoms of disease or disability 
or an injury, but when the determinative issue involves a 
question of medical diagnosis or causation, as here, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion.  38 C.F.R. § 3.159; 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Thus, 
his statements may determine when symptoms arose, but not why 
they arose.  

Because there is no competent evidence that tends to 
associate left carpal tunnel syndrome with active service or 
service-connected disability, the Board finds that the 
preponderance of the evidence is against the claim.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  Service 
connection for left carpal tunnel syndrome is therefore 
denied.  

Concerning right carpal tunnel syndrome, an April 2005 VA 
outpatient treatment report notes that bilateral carpal 
tunnel syndrome is among the current medical problems.  
Because the July 2003 VA examination report contains a 
negative medical opinion with respect to left carpal tunnel 
and because no other competent evidence tends to associate 
right carpal tunnel syndrome with active service or service-
connected disability, the Board finds that the rationale for 
dissociating left carpal tunnel from service-connected 
disability also applies to right carpal tunnel.  That is, 
right carpal tunnel is dissociated from the left radius and 
ulna fracture because it arose four decades after these 
injuries.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  Service connection for right carpal tunnel 
syndrome is therefore denied also.  

Disability Ratings

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. § 4.2.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

Increased Rating for Residuals of Left Radius and Ulna 
Fractures

Service connection is in effect for residuals of left radius 
and ulna fractures.  Because the claim for an increased 
rating for these residuals includes consideration of any 
associated scars, they will be considered separately 
following additional development.  

A 50 percent rating has been assigned for the resulting left 
elbow ankylosis under Diagnostic Code 5205.  This rating 
encompasses ankylosis that precludes any effective pronation 
or supination of the left (minor side) forearm.  See 
38 C.F.R. § 4.71, Plate I; § 4.71a, Diagnostic Code 5205.  

Diagnostic Code 5205 provides that ankylosis of the elbow is 
rated as follows: 

40 percent is warranted for favorable 
ankylosis of the major elbow at an angle 
between 90 degrees and 70 degrees; 30 
percent is warranted for the minor elbow; 

50 percent is warranted for intermediate 
ankylosis of the major elbow at an angle 
of more than 90 degrees or between 70 
degrees and 50 degrees, 40 percent is 
warranted for the minor elbow; 

For unfavorable ankylosis of the elbow at 
an angle of less than 50 degrees or with 
complete loss of supination or pronation, 
60 percent is warranted for the major 
elbow, 50 percent for the minor elbow.  

38 C.F.R. § 4.71a, Diagnostic Code 5205 (2007). 

Diagnostic Code 5209 provides ratings for other impairment of 
the elbow.  Joint fracture, with marked cubitus varus or 
cubitus valgus deformity or with ununited fracture of head of 
radius, is rated 20 percent disabling for the major side and 
20 percent for the minor side.  Flail joint of the elbow is 
rated 60 percent disabling for the major side and 50 percent 
for the minor side.  38 C.F.R. § 4.71a.

Diagnostic Code 5210 provides that nonunion of the radius and 
ulna, with flail false joint, is rated 50 percent disabling 
for the major side and 40 percent for the minor side.  38 
C.F.R. § 4.71a.

Normal forearm pronation is from 0 degrees to 80 degrees and 
normal supination is from 0 degrees to 85 degrees.  38 C.F.R. 
§ 4.71, Plate I (2007).  

Diagnostic Code 5213 provides that supination of the forearm 
limited to 30 degrees or less is rated 10 percent disabling 
for the major side and 10 percent for the minor side.  
Limitation of pronation with motion lost beyond the last 
quarter of arc, so the hand does not approach full pronation, 
is rated 20 percent disabling for the major side and 20 
percent for the minor side; limitation of pronation with 
motion lost beyond the middle of arc is rated 30 percent 
disabling for the major side and 20 percent for the minor 
side.  Loss of supination or pronation due to bone fusion, 
with the hand fixed near the middle of the arc or moderate 
pronation, is rated 20 percent disabling for the major side 
and 20 percent for the minor side; loss of supination or 
pronation due to bone fusion, with the hand fixed in full 
pronation, is rated 30 percent disabling for the major side 
and 20 percent for the minor side; and loss of supination or 
pronation due to bone fusion, with the hand fixed in 
supination or hyperpronation, is rated 40 percent disabling 
for the major side and 30 percent for the minor side.  38 
C.F.R. § 4.71a. 

July 2003 VA X-rays showed that radius and ulna fractures had 
healed and that the ulna-humeral joint was in good condition.  
A June 2006 VA bones examination report reflects that there 
was left ulna and radius bowing of 20 degrees, with 
shortening of the bone.  The examiner detected no malunion, 
non-union, or false motion, but did detect intra-articular 
involvement of the left wrist and elbow due to the fracture.  
The bony deformities of the left wrist and elbow were 
severely tender.  The left elbow flexed to 100 degrees 
actively and to 130 degrees, passively.  Any elbow motion was 
painful.  The left elbow was additionally limited by pain, 
fatigue, and weakness following repetitive use.  

Normal ranges of motion of the elbow and forearm are 0 
degrees to 145 degrees in elbow flexion.  38 C.F.R. § 4.71, 
Plate I.  

The left forearm disability is currently manifested by 
ankylosis (in neutral position) of the elbow joint with 
resulting total loss of pronation and supination.  Also shown 
are painful limitation of motion at the left elbow joint with 
additional disability due to weakness and fatigue.  Because 
the maximum (50 percent) schedular rating for ankylosis of 
the minor elbow has been assigned under Diagnostic Code 5205, 
there is no need for further comparison of the manifestations 
to the rating schedule.  

Moreover, because the maximum schedular rating for elbow 
ankylosis has been assigned, further consideration of 
functional loss under 38 C.F.R. §§ 4.40 and 4.45 is not 
required.  Johnston v. Brown, 10 Vet. App. 80 (1997) (when 
the maximum schedular rating is in effect for loss of motion 
of a joint, and the disability does not meet the criteria for 
a higher evaluation under any other applicable Diagnostic 
Code (after all other potential Diagnostic Codes have been 
considered), further consideration of functional loss may not 
be required). 

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  A schedular 
disability rating greater than 50 percent for residuals of 
left radius and ulna fractures (except scars) must be denied.  

Extraschedular Consideration

The provisions of 38 C.F.R. § 3.321(b) (2007) provide that 
where the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the veteran for his service-connected 
disability, an extra-schedular evaluation will be assigned.  
Where the veteran has alleged or asserted that the schedular 
rating is inadequate or where the evidence shows exceptional 
or unusual circumstances, the Board must specifically 
adjudicate the issue of whether an extraschedular rating is 
appropriate, and if there is enough such evidence, the Board 
must direct that the matter be referred to the VA Central 
Office for consideration.  If the matter is not referred, the 
Board must provide adequate reasons and bases for its 
decision to not so refer it.  Colayong v. West 12 Vet. App.  
524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

In July 2006, a VA examiner indicated that the left forearm 
disability precludes employment.  The Board has therefore 
referred this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1). 


ORDER 

Service connection for right carpal tunnel syndrome, claimed 
secondary to left arm fracture, is denied.  

Service connection for left carpal tunnel syndrome, claimed 
secondary to left arm fracture, is denied.  

An increased rating for residuals of left radius and ulna 
fractures is denied. 


REMAND

The claims of entitlement to service connection for cervical 
strain with degenerative changes, for nervous disorders 
(anxiety, panic, and/or depressive disorders), and for 
additional left arm and/or left hand disorders, all claimed 
secondary to service-connected left arm fractures, must be 
readjudicated on the merits, as there is no prior final 
decision on these matters.  The RO denied the veteran's 
attempt to reopen these claims in August 2003.  An October 
1996 rating decision denying these claims was timely 
perfected but, inexplicably, never forwarded to the Board for 
a decision.   

Moreover, the duty to assist in developing these claims has 
not been fulfilled.  38 U.S.C.A. § 5103A.  The veteran's 
cervical spine and left arm must be examined to determine the 
nature and etiology of any current condition and the veteran 
must be offered an appropriate examination to determine the 
nature and etiology of any current mental disorder, 
cardiovascular disorder, headache disorder, and shoulder 
disorder. 

A June 2006 VA bones examination report reflects that the 
left biceps and triceps muscles and left wrist extensor and 
ulnar flexion muscles were weakened to 4/5 strength.  Left 
wrist dorsiflexion was to zero degrees and palmar flexion was 
only to 30 degrees, limited by pain.  It is unclear whether 
the examiner intended to attribute all reported findings to 
the service-connected radius and ulna fractures.  Thus, an 
examination to determine the nature and etiology of secondary 
disabilities is warranted.  38 U.S.C.A. § 5103A.

Accordingly, the case is REMANDED for the following action.

1.  The AOJ must review the entire file 
and ensure that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2007) and 38 C.F.R. § 3.159 
(2006)) is fully satisfied, regarding the 
remaining claims on appeal seeking 
entitlement to service connection, 
and requests or tells the veteran to 
provide any evidence in his possession 
that pertains to each of his claims.  The 
claims file must include documentation 
that there has been compliance with the 
VA's duties to notify and assist a 
claimant as specifically affecting the 
issues on appeal.

2.  After the development requested above 
has been completed, VA should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an orthopedic examination by an 
appropriate specialist.  The claims file 
should be made available to the physician 
for review of the pertinent evidence.  
The examiner is asked to note the 
favorable medical opinion offered by Dr. 
Lopez in August 1997.  The examiner is 
asked to elicit a complete history of any 
arm, hand, shoulder, and neck symptoms 
from the veteran, and answer the 
following:

I.  What is the current diagnosis or 
diagnoses relative to the cervical 
spine, left shoulder joint, left 
elbow joint, left wrist joints, and 
left hand joints?

II. For each diagnosis offered, is 
it at least as likely as not that 
this disability was caused or 
aggravated by the service-connected 
left radius and ulna fractures?  

III. The physician should offer a 
rationale for any conclusion in a 
legible report.  If any question 
cannot be answered, the physician 
should state the reason.

3.  The AOJ should arrange for a 
neurological examination, by an 
appropriate specialist, to determine the 
nature and etiology of the veteran's 
headaches and head pains, including 
whether it is at least as likely as not 
(50 percent or greater probability) that 
any medication taken for service-
connected disability has caused or 
aggravated any headaches or head pains.  
The physician should offer a rationale 
for any conclusion in a legible report.  
If any question cannot be answered, the 
physician should state the reason. 

4.  The AOJ should arrange for a 
psychiatric examination, by a 
psychiatrist, to determine the nature and 
etiology of any mental disorder.  The 
physician should review the pertinent 
evidence in the claims file, including 
the May 2001 diagnosis of generalized 
anxiety disorder, panic disorder, and 
depressive disorder NOS, examine the 
veteran, elicit a history of symptoms 
from the veteran, and offer a diagnosis.  
The physician should address whether it 
is at least as likely as not (50 percent 
or greater probability) that any mental 
disorder was caused or aggravated by 
service-connected disabilities.  The 
physician should offer a rationale for 
any conclusion in a legible report.  If 
any question cannot be answered, the 
physician should state the reason. 

5.  After the above has been 
accomplished, the AOJ should arrange for 
a cardiovascular specialist to review the 
pertinent evidence in the claims file to 
determine the etiology of hypertension 
and heart disease.  The physician should 
address whether it is at least as likely 
as not (50 percent or greater 
probability) that hypertension or heart 
disease was caused or aggravated by a 
service-connected disability.  The 
veteran specifically contends that Vioxx(r) 
has caused or increased the severity of 
hypertension and/or heart disease.  The 
physician should offer a rationale for 
any conclusion in a legible report.  If 
any question cannot be answered, the 
physician should state the reason.  The 
veteran may be examined, if necessary.  

6.  After the development requested above 
has been completed to the extent 
possible, the AOJ should readjudicate the 
service connection claims.  If the 
benefits sought remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case (SSOC) and given an opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the veteran's claims.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim.  38 C.F.R. § 3.655 (2007).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


